Citation Nr: 1009922	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, also claimed as secondary to service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral vascular 
disease, also claimed as secondary to service-connected 
diabetes mellitus, type II.

3.  Evaluation in an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2006 and August 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina. 

The Veteran had also perfected an appeal with regard to a 
claim of entitlement to service connection for erectile 
dysfunction, as secondary to diabetes mellitus, type II.  In 
a December 2007 rating decision, the RO granted this claim.  
This represents a full grant of the benefit sought on appeal, 
and this claim is not before the Board.

In September 2008, the Veteran withdrew his previous request 
for a local RO hearing.

In November 2008, the Veteran withdrew his previous request 
for a Board hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for coronary 
artery disease to include as secondary to diabetes mellitus 
and peripheral vascular disease to include as secondary to 
diabetes mellitus will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, is manifested by 
the requirement of insulin, restricted diet, and regulation 
of activities.


CONCLUSION OF LAW

The criteria for an initial 40 percent evaluation for 
diabetes mellitus, type II, have been met; the criteria for 
an evaluation in excess of 40 percent have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in September 2006 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
letter told the Veteran what the evidence needed to show in 
order to substantiate his service connection claims.  That 
letter also contained notice compliant with the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

An April 2007 letter informed the Veteran that in order to 
substantiate his claim for an increased rating, the evidence 
needed to show that his service-connected disability was 
worse.

A June 2008 letter contained the rating criteria applicable 
to diabetes mellitus, type II.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2009, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Finally, this appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes 
that the duty to notify has been met. 

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded a recent examination of his diabetes.  He has 
withdrawn his request for a hearing.  For the foregoing 
reasons, it is not prejudicial to the Veteran for the Board 
to decide this appeal.

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2009).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran's diabetes mellitus, type II, is rated 20 percent 
disabling under the criteria of 38 C.F.R. § 4.119. Diagnostic 
Code 7913 (2009).  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, is rated 20 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities is rated 40 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  38 C.F.R. § 4.119.

In January 2007, the Veteran underwent VA examination.  He 
denied a history of ketoacidosis.  He seldom experienced 
hypoglycemic episodes.  He was not on a calorie-restricted 
diet.  He saw his diabetic care provider every three months.  
Following examination, the diagnosis was type II diabetes 
mellitus.

In a March 2007 written statement, Dr. F confirmed that the 
Veteran used insulin for his diabetes.  The Veteran had also 
been counseled and encouraged to restrict his diet.  He also 
had regulations imposed with activity to help control his 
blood sugars.

In an August 2007 written statement, Dr. F indicated that the 
Veteran was on insulin for his diabetes.  He also was on a 
restricted, low sodium, low calorie diet.  Dr. F has also 
imposed regulation of activities to control the Veteran's 
blood glucose at home, including limited exercise regimens.  
The Veteran was also limited in the amount of exercise he can 
perform due to his arthritis and coronary disease.

In December 2008, the Veteran underwent VA examination.  He 
denied episodes of diabetic ketoacidosis or hypoglycemia.  He 
occasionally felt lightheaded but did not remember his blood 
sugars ever being below 80.  He experienced polyuria but 
denied any other symptoms associated with his diabetes.  The 
Veteran stated that he restricted his diet.  He saw his 
private physician every one to two months for his diabetes 
and other chronic medical problems.  He has been on insulin 
for the past three to five years.

Based upon a review of the record, the Board finds that an 
increase to a 40 percent evaluation is warranted for the 
Veteran's type II diabetes mellitus.  Specifically, the 
Veteran's private physician, who provides him with treatment 
for diabetes, indicated in March 2007 and August 2007 written 
statements that the Veteran's diabetes requires insulin, 
restricted diet, and regulation of activities.  While Dr. F 
also indicated that the Veteran's exercise was restricted by 
his arthritis and coronary artery disease, he preceded that 
by indicating that activities were restricted in order to 
regulate blood sugars.  Furthermore, while the January 2007 
VA examination report shows that the Veteran denied being on 
a calorie-restricted diet, and the March 2007 written 
statement from Dr. F shows only that the Veteran was 
encouraged to restrict his diet, the August 2007 written 
statement indicates that the Veteran was on a restricted 
diet, prescribed insulin, and was regulated in his 
activities, all due to his diabetes.  The Board finds no 
reason to doubt the credibility of Dr. F's statement.  The 
subsequent, December 2008 VA examination report, did not 
address whether the Veteran was restricted in diet and 
regulated in activities.

Therefore, the Board concludes, resolving all benefit of the 
doubt in favor of the Veteran, that the criteria for an 
increase to a 40 percent disability evaluation are met.

However, the Board also finds that a 60 percent disability 
rating is not warranted.  Specifically, there is no evidence 
that the Veteran has been hospitalized for his diabetes.  
Furthermore, he consistently denied any history of 
ketoacidosis and only reported seldom hypoglycemia in January 
2007.  Additionally, the Veteran reported seeing his diabetic 
care provider no more than once every three months.  
Therefore, the Board concludes that the criteria for a 
disability evaluation in excess of 40 percent are not met.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

In sum, the record supports the assignment of a 40 percent 
evaluation, but no higher, for diabetes mellitus, type II.  
To the extent that an evaluation in excess of 40 percent is 
sought, the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 40 percent evaluation for diabetes mellitus, type 
II, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The Veteran contends that he has developed coronary artery 
disease and peripheral vascular disease as a result of his 
service connected diabetes mellitus.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The record shows that the Veteran has been provided three VA 
examinations in regards to his claims.  These were in April 
2007, October 2007, and December 2008.  Each of these three 
examiners noted that the Veteran's coronary artery disease 
preceded his diabetes mellitus, and therefore could not have 
been caused by the diabetes mellitus.  These examiners also 
noted that peripheral vascular disease is more closely 
related to coronary artery disease than diabetes mellitus, 
and therefore it was less likely than not that peripheral 
vascular disease had developed secondary to the diabetes 
mellitus.  

Unfortunately, it does not appear that any of these three 
examiners explicitly expressed an opinion as to whether or 
not the Veteran's service connected diabetes may have 
aggravated either the coronary artery disease or the 
peripheral vascular disease.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

In an August 2007 opinion, the Veteran's private doctor 
states that diabetic related changes were "contributing to 
and causing" his coronary artery disease and peripheral 
vascular disease.  This doctor did not provide any further 
explanation; in fact he states that he believed it was self-
explanatory.  He also did not provide an opinion as to the 
baseline of the original disabilities and the degree of 
aggravation caused by the diabetes.  However, his opinion is 
sufficient to trigger the need for an additional VA 
examination to address this matter.  

In addition, the Board notes that the Veteran has never been 
provided with VCAA notification regarding claims for 
secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2009).  This must 
include providing the Veteran with VCAA 
notification of the evidence required to 
substantiate a claim for service 
connection secondary to a service 
connected disability, to include secondary 
service connection based on aggravation.  

2.  The Veteran should be scheduled for a 
VA examination of the arteries and veins 
by a physician to determine whether or not 
the Veteran's coronary artery disease 
and/or peripheral vascular disease have 
been aggravated by his service connected 
diabetes mellitus.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.

a.	The claims folder must be made 
available to the physician for use in the 
study of this case.

b.	The physician should proffer an 
opinion, with supporting analysis, as to 
the likelihood that either the Veteran's 
coronary artery disease or peripheral 
vascular disease was caused by, or 
aggravated by, the Veteran's service-
connected diabetes mellitus.  If the 
physician determines that there has been 
aggravation of one or both of the claimed 
disabilities, the degree of coronary 
artery disease or peripheral vascular 
disease that would not be present but for 
the service-connected diabetes mellitus 
should be identified.

c.	To the extent that the examiner finds 
that they are unable to provide any of the 
requested opinions without resort to 
speculation, the reasons and bases for the 
inability to provide the opinion must be 
included in the examination report.  If 
additional evidence would make providing 
the opinion possible, this evidence should 
be identified.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


